Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 6, 2019

                                      No. 04-19-00216-CR

                                    Luis Antonio ARROYO,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR5532
                         Honorable Laura Lee Parker, Judge Presiding


                                         ORDER
        After we granted Appellant’s first and second motions for extensions of time to file the
brief, Appellant’s brief was due on November 27, 2019. See TEX. R. APP. P. 38.6(a). After the
twice-extended due date, Appellant filed a third motion for a twenty-day extension of time to file
the brief.
       Appellant’s motion is GRANTED; the brief is due on December 17, 2019.

       Any further motion for extension of time to file Appellant’s brief will be disfavored.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2019.



                                              ___________________________________
                                              MICHAEL A. CRUZ,
                                              Clerk of Court